Citation Nr: 0528610	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04 24 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether eligibility to education benefits under the 
Dependents Educational Assistance Program (Chapter 35) has 
been established.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

It appears the veteran served on active duty from January 
1967 to January 1970.  The appellant is the veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the appellant was 
not eligible to receive education benefits under the Chapter 
35 program.  


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1970.

2.  The appellant reached the age of 26 on August [redacted], 1996.

3.  The veteran was awarded individual unemployability 
effective October 1, 1999.


CONCLUSION OF LAW

Eligibility for education benefits under the Dependents 
Educational Assistance Program (Chapter 35) has not been 
established.   38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3040, 21.3041 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the appellant's 
claim.  The VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  
Consequently, no further procedural or substantive action 
pursuant to the VCAA is required.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The record reflects that the appellant has been 
informed of the various requirements of law pertaining to her 
appeal in the January 2004 statement of the case (SOC).  In 
addition, she has been accorded ample opportunity to present 
evidence and argument in support of her claim.  In her 
substantive appeal (VA Form 9), she specifically declined a 
VA hearing.  See VA Form 9, received in June 2004.  The Board 
accordingly finds that due process considerations have been 
satisfied.

Analysis

The appellant contends that she is entitled to education 
benefits for her junior college curriculum under the Chapter 
35 Program.  Specifically, she asserts that while she was 
past the age of 26 when she first applied for education 
benefits, she was 26 when the veteran was "benefited his 
disability rights."  She further asserts that neither she 
nor the veteran were aware that educational assistance was 
available. 

Pursuant to 38 C.F.R. § 21.3040(c), no person is eligible for 
educational assistance who reached his or her twenty-sixth 
birthday on or before the effective date of a finding of 
permanent total service-connected disability.  The appellant 
was born on August [redacted], 1970.  She reached the age of 26 on 
August [redacted], 1996, prior to the veteran's permanent and total 
rating, which became effective on October 1, 1999.  

There is no indication in the record that the appellant 
served on duty with the Armed Forces as an eligible person 
after her eighteenth birthday but before her twenty-sixth 
birthday, which would have made her period of eligibility end 
eight years after her first discharge or release from such 
duty with the Armed Forces. 38 U.S.C.A. § 3512(a)(4).  Thus, 
she is not entitled to educational assistance under the 
Chapter 35 Program.

The appellant contends that the award of educational 
assistance will determine whether or not she will be able to 
continue her education.  The Board is certainly sympathetic 
to such an argument.  However, the Board must apply "the law 
as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'"  38 U.S.C.A. 
§§ 7104(c) (West 2002); see Owings v. Brown, 8 Vet. App. 17, 
23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).
The Board has decided this case based on its application of 
the law to the pertinent facts.  In this case, the governing 
law and regulations require that the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefit sought on 
appeal is accordingly denied.


ORDER

Eligibility for education benefits under the Dependents 
Educational Assistance Program (Chapter 35) has not been 
established.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


